Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 06/23/2021.
Claim 1 is pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of prior U.S. Patent No. 11,048,546 B1. This is a statutory double patenting rejection as the claims are identical.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-7 of U.S. Patent No. 11,048,546 B1, as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-6 of ‘546 are narrower in scope and anticipate the current claims and claim 7 of ‘546 is nearly identical except claim a different statutory category of invention, a process rather than a device.
Instant Application
11,048,546
1. An information processing system comprising:

a plurality of nodes that has a processor; and

a storage device that stores data, wherein

the information processing system operates virtual machines and storage controllers on the processor,

each of the plurality of nodes includes at least two of the storage controllers, and the storage controllers in different nodes make up a storage controller group, in which one of the storage controllers is capable of taking over processing of the storage controllers arranged in different nodes, the one of the storage controllers is a controlling storage controller,

the virtual machines are movable between the different nodes of the plurality of nodes by deploy,

a first virtual machine and a first storage controller of the storage controllers that processes data input and output by the virtual machine are arranged in a same node of the plurality of nodes,

a combination of the virtual machines that cannot be arranged in the same node is defined by a restriction, and

a management server arranges one of the virtual machines that cannot be arranged in the same node in a node of the plurality of nodes in which a controlling storage controller used by an other virtual machine is not arranged,

the first storage controller and a second storage controller, that is arranged in a different node of the plurality of nodes from the first virtual machine, are included in the storage controller group, wherein the second storage controller is the controlling storage controller, and

when a fault occurs in the node in which the first virtual machine and the first storage controller are located,

the second storage controller that belongs to the same group as the first storage controller takes over the processing of the first storage controller,

the first virtual machine is deployed in a different node in which the second storage controller, which takes over the processing, operates,

wherein the management server arranges the other virtual machine into a node, of the plurality of nodes, in which the second storage controller is not arranged, and

wherein the management server arranges a storage controller used by the one of the virtual machines that cannot be arranged in the same node and the storage controller used by the other virtual machines such that they are not arranged in the same node.
2. An information processing system comprising:

a plurality of nodes that has a processor; and

a storage device that stores data, wherein

the information processing system operates virtual machines and storage controllers on the processor,

each of the plurality of nodes includes at least two of the storage controllers, and the storage controllers in different nodes make up a storage controller group, in which one of the storage controllers is capable of taking over processing of the storage controllers arranged in different nodes, the one of the storage controllers is a controlling storage controller,

the virtual machines are movable between the different nodes of the plurality of nodes by deploy,

a first virtual machine and a first storage controller of the storage controllers that processes data input and output by the virtual machine are arranged in a same node of the plurality of nodes,

a combination of the virtual machines that cannot be arranged in the same node is defined by a restriction, and

a management server arranges one of the virtual machines that cannot be arranged in the same node in a node of the plurality of nodes in which a controlling storage controller used by an other virtual machine is not arranged,

the first storage controller and a second storage controller, that is arranged in a different node of the plurality of nodes from the first virtual machine, are included in the storage controller group, wherein the second storage controller is the controlling storage controller, and

when a fault occurs in the node in which the first virtual machine and the first storage controller are located,

the second storage controller that belongs to the same group as the first storage controller takes over the processing of the first storage controller,

the first virtual machine is deployed in a different node in which the second storage controller, which takes over the processing, operates,

wherein the management server arranges the other virtual machine into a node, of the plurality of nodes, in which the second storage controller is not arranged, and

wherein the management server arranges a storage controller used by the one of the virtual machines that cannot be arranged in the same node and the storage controller used by the other virtual machines such that they are not arranged in the same node.

wherein the management server defines a storage capacity used by the first virtual machine and a storage capacity provided by the first storage controller, and the management server selects one of the storage controllers and one of the nodes in which the first storage controller is to be arranged so as to satisfy the storage capacity used by the first virtual machine.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention but have been omitted for the sake of brevity.

Allowable Subject Matter
Claim 1 would be allowable over the prior art, however, there remain outstanding rejections under both Statutory Double Patenting and Non-Statutory Double Patenting (see above). Further, Examiner notes that the prosecution of the parent application, 17/014,454 (now U.S. Patent No. 11,048,546 B1) is instructive in the indication of allowable subject matter.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195